DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-8, and 10-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the method of Claim 1, the inclusion of:
“determining, by the controller based on a continuously variable valve duration (CVVD) learning map, whether the acquired learning value should be verified based on conditions of each of a CVVD system hardware abnormality, a learning value abnormality, and a motor voltage abnormality, wherein a learning value verification control is performed when all the conditions are not satisfied, and 
performing the learning value verification control by comparing, by the controller, a position of a stopper of a control shaft connected to a motor with a cam shaft rotation value, generated by a first protrusion or a second protrusion of a cam shaft during a rotation of the cam shaft, wherein the cam shaft rotation value is detected by an auxiliary cam sensor by detecting the rotation of the cam shaft by recognizing the first protrusion or the second protrusion of the cam shaft, 
wherein the learning value verification control is divided into a long position verification control and a short position verification control, and wherein in the long position verification control a cam shaft rotation value detected by the auxiliary cam sensor is applied to a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746